Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations with or without use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use either “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are:
“controllable air flow direction means” in line 15 of claim 1, interpreted as a set of controllable louvers as taught in ¶ 11 of the specification and equivalents thereof.
It is noted that claim 4 teaches in lines 1-2, the “controllable air flow direction means” to be “formed by louvers”.  For this reason, the limitation as used in claim 4 has not been interpreted under 35 U.S.C. 112(f) as the claim teaches sufficient structure to perform the recited function.

Claim 2 teaches in line 3 “a control unit”.  The specification does not teach any structure for this control unit and this recitation is rejected under 35 U.S.C. 112(a) and (b) as set forth below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In line 3, claim 2 recites in line 3, “a control unit”, invoking interpretation under 35 U.S.C. 112(f) by the combination of the generic placeholder “unit” with the function “control” and the teaching of this “control unit” operating the water chiller in its different configurations.  No teaching is provided in the specification with regard to the structure of this “unit”, with passages such as ¶¶ 10 or 31 teach only the functions of this unit (being configured to run the water chiller or control the louvers) with no teaching of structure or of apparatus which may embody the recited “control unit”.  For this reason, this teaching is found to fail to comply with the written description requirement and is thus rejected under 35 U.S.C. 112(a).
Claim 3 is rejected as depending upon a rejected base claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 3, claim 2 recites in line 3, “a control unit”, invoking interpretation under 35 U.S.C. 112(f) by the combination of the generic placeholder “unit” with the function “control” and the teaching of this “control unit” operating the water chiller in its different configurations.  No teaching is provided in the specification with regard to the structure of this “unit”, with passages such as ¶¶ 10 or 31 teach only the functions of this unit (being configured to run the water chiller or control the louvers) with no teaching of structure or of apparatus which may embody the recited “control unit”.  As such, it cannot be positively ascertained what systems or structures would or would not fall within the scope of the claim.  For this reason, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 3 is rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0186801 to A1 to Kopko et al. in view of US Publication No. 2020/0300553 A1 to Aaron et al. and US Publication No. 2019/0053404 A1 to Jing et al.

    PNG
    media_image1.png
    530
    797
    media_image1.png
    Greyscale

Kopko teaches limitations from claim 1 in fig. 3, shown above, a water chiller comprising: 
at least one refrigeration apparatus (mechanical cooling system 54), 
a water circuit in which circulates a water flow to be cooled down (including the air-cooled heat exchanger 56 and cooling a fluid 58, taught in ¶ 27 to be “e.g., water and/or glycol”), 
at least one fan (60) generating an air flow (59) that is aspired from the outside (taught as “ambient air” in ¶ 27); 
the refrigeration apparatus comprising a refrigerant circuit (54) functioning in closed loop (as taught in ¶ 27, the cooling mechanical cooling system 54 is “e.g. one or more vapor compression refrigeration cycles”), 
the refrigerant circuit comprising a compressor (70), at least one condenser (72), an expansion valve (74) and an evaporator (66) (¶ 31), 
said condenser (72) being configured to release heat from the refrigerant to the air flow under action of said at least one fan (60, as taught in ¶ 34), 
said evaporator (66) being configured to draw heat from the water flow to cool down said water flow (of fluid 58, as taught in ¶ 33), 
wherein the water chiller further comprises at least one free cooling heat exchanger (56), configured to be exposed to the air flow (59, as shown in fig. 3 and as taught in ¶ 27), and connectable to the water circuit (by three-way valve as taught in ¶ 28).
Kopko does not teach the system including controllable air flow direction means embodied as louvers or an equivalent thereto, which can direct air flow away from the free cooling heat exchanger in a mechanical cooling configuration or through the free cooling heat exchanger in a free cooling configuration.  
Aaron teaches in fig. 1, shown below, and ¶¶ 32-33, a heat exchanger unit having two pairs of heat exchangers (2A and B, and 12 A and B) arranged to function alternatively, a damper (44) equivalent to the louvers of the instant claims as an air flow control means pivoting to open and close a flow path, the damper (44) being provided to open and close altering the static pressure in the chamber (40) between these pairs of heat exchangers to direct air either through the upper heat exchangers (12A and B) when the damper (44) is closed or past them when the damper (44) is open.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Kopko with the with the damper arrangement for selectively directing airflow between two alternative heat exchangers taught by Aaron in order to allow the proportion of cooling provided by the evaporator and free cooling heat exchangers of Kopko to be varied without fully disabling either, for example to continue harvesting residual cooling from the evaporator while shifting into a free-cooling mode in order to improve the system’s efficiency by preventing the wasting of cooling capacity.

    PNG
    media_image2.png
    753
    616
    media_image2.png
    Greyscale

Kopko does not teach the free cooling heat exchanger to be disposed on a lateral side of the water chiller so that the air flow direction means prevents vertical airflow to cause lateral air flow through the heat exchanger.  Jing teaches in fig. 3, shown below, a heat exchanger arrangement 1 including both a horizontal portion spanning an upper surface and a vertical portion arranged on a lateral surface so that air flows laterally through these heat exchange portions.  Jing further teaches in ¶ 59 that the system includes “interior wall insulation structures” which may extend and retract to block the heat exchanger 1, including a section blocking the horizontal portion.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Kopko as modified by Aaron with the vertical and horizontal heat exchangers and associated air flow blockers of Jing in order to allow a greater selective control over the airflow path to ensure desired operations of the system and because the rearrangement of part of a system, such as providing the free-cooling heat exchanger laterally with a horizontal air flow direction means to block vertical and thus promote horizontal airflow (as opposed to blocking selective vertical paths to promote others as taught by Aaron) is a matter of routine skill in the art and not distinguish patentably over the art.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70.

    PNG
    media_image3.png
    296
    382
    media_image3.png
    Greyscale

Kopko teaches limitations from claim 2 in fig. 3, shown above, [the] water chiller according to claim 1, wherein it comprises a temperature sensor (38) configured to measure an ambient air temperature (as taught in ¶ 38) outside the water chiller (as shown in fig. 3), and a control unit (78) configured to respectively run the water chiller in mechanical cooling configuration or in free cooling configuration depending on the ambient air temperature being respectively superior or inferior to a temperature threshold (¶ 38 teaches that the position of the three-way valve 64 is controlled based on the feedback of the sensors of the system, and ¶ 27 teaches the switching between the mechanical cooling and free cooling operations being determined by the temperature of ambient air). 

Kopko teaches limitations from claim 3, in fig. 3, shown above, [the] water chiller according to claim 2, wherein the control unit (78) is configured to control the refrigeration system (and the compressor 70 thereof specifically), and valves (64 and 67) connecting the at least one free cooling heat exchanger (64) to the water circuit (as taught in ¶ 38). 
Kopko does not teach the controller also controlling the damper.  Aaron teaches in ¶ 38 that the system of his invention includes a control system including a processor (118) and controlling, among other features of the system, the position (100) of the damper (44).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko with the controller operating the damper as taught by Aaron in order to ensure that the position of the damper is controlled to properly react to the instant atmospheric conditions in which the system is operates in order to ensure optimal and effective operations of the chiller.
Regarding claim 4, Kopko does not teach the use of louvers as the airflow controlling means of his invention, the louvers moving between a closed position blocking air to direct the air flow through the free cooling heat exchanger and an open position permitting air flow through the louvers to prevent flow through the free cooling heat exchanger.  Aaron teaches in fig. 1, shown below, and ¶¶ 32-33, a heat exchanger unit having two pairs of heat exchangers (2A and B, and 12 A and B) arranged to function alternatively, a damper (44) equivalent to the louvers of the instant claims as an air flow control means pivoting to open and close a flow path, the damper (44) being provided to open and close altering the static pressure in the chamber (40) between these pairs of heat exchangers to direct air either through the upper heat exchangers (12A and B) when the damper (44) is closed or past them when the damper (44) is open.  Aaron further teaches in ¶ 23 and claim 7 that louvers are an alternative which may be used in place of the damper (44) taught for his invention.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Kopko with the with the louver arrangement for selectively directing airflow between two alternative heat exchangers taught by Aaron in order to allow the proportion of cooling provided by the evaporator and free cooling heat exchangers of Kopko to be varied without fully disabling either, for example to continue harvesting residual cooling from the evaporator while shifting into a free-cooling mode in order to improve the system’s efficiency by preventing the wasting of cooling capacity.

Regarding claims 5 and 6, Kopko does not teach the condenser being disposed on one vertical lateral side of the chiller and the free-cooling heat exchanger being disposed on the same side above the condenser as taught in claim 5, or the free cooling heat exchanger extending in vertical alignment form the condenser as taught in claim 6.  Aaron teaches in fig. 1, shown above, a heat exchanger system (60) in which two pairs of heat exchangers are provided, with heat exchangers (2A and 2B) being disposed on lateral vertical edges of the heat exchanger system (6) and heat exchangers (12A and 12B) disposed on the same respective lateral edges, above the first heat exchangers (2A and 2B) as taught in claim 5, lying and extending partially in the vertical planes of the heat exchangers (2A and 2B) as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko with the vertical heat exchanger alignment of Aaron in order to reduce the vertical footprint of the system, promoting more efficient use of space.

Regarding claims 8 and 9, Kopko does not teach the free-cooling heat exchanger and air flow direction means being disposed on a top side of the chiller, above at least one fan as taught in claim 8, or being provided as an additional module mounted on top of an existing water chiller as taught in claim 9.  Aaron teaches in fig. 1, shown above, a heat exchanger assembly (60) in which a damper (44) and heat exchangers (112A and B) controlled thereby are mounted above a fan (34) at the top surface of the heat exchanger assembly (60) as taught in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko with the vertical heat exchanger alignment of Aaron in order to reduce the vertical footprint of the system, promoting more efficient use of space.
Regarding claim 9, the teaching of the free cooling heat exchanger and damper being provided as an additional module represents a product-by-process limitation as the structure of the system is not affected by the order or combination in which the elements were added to the system in assembly.  In this case, the system of Kopko as modified by Aaron as discussed in the above rejection of claim 8 from which claim 9 depends is capable of being formed in this way, with the elements above the heat exchangers (2A and 2B), including the damper (44) and the heat exchanger (12A and 12B which are controlled by the static pressure generated by this damper) being added to the heat exchanger system (60) after the other elements thereof have been assembled.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kopko, Aaron and Jing as applied to claims 1 and 5 above, and further in view of US Publication No. 2008/0160902 A1 to Desler.

Regarding claim 7, Kopko teaches a refrigeration system in which a refrigerant circuit and a free cooling circuit allowing either an evaporator of the refrigerant circuit or a free cooling heat exchanger to be used to cool a water flow.  Neither Kopko does not teach the free cooling heat exchangers being V-shaped.  Desler teaches in fig. 5, shown above, and in ¶¶ 69 and 73, a heat exchange system exchanging heat between an air flow and a flow of water inside a heat exchanger, the heat exchanger being arranged in a V-shape, of frames 508a and b for receiving a flow of air therethrough.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kopko as modified by Aaron to include the V-shaped heat exchange coils taught by Desler in because such a shape “may optimize air flow and pressure drop” in the system which can improve “capacity and total efficiency” of the cooling of the system as taught by Desler in ¶ 73.

    PNG
    media_image4.png
    548
    604
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    458
    892
    media_image5.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kopko, Aaron, and Jing  as applied to claim 1 above, and further in view of US Publication No. 2011/0100593 A1 to Benz et al.

Regarding claim 10, Kopko teaches a refrigeration system in which a refrigerant circuit and a free cooling circuit allowing either an evaporator of the refrigerant circuit or a free cooling heat exchanger to be used to cool a water flow.  Aaron teaches a heat exchanger arrangement vertically and having two pair of heat exchanger (2A and 2B, and 12A and 12B), a fan (34), and a damper (44).  Neither Kopko nor Aaron teaches some the system comprising two symmetric subassemblies each having separate heat exchangers fans, and dampers and provided along both sides of a central plane.  Benz teaches in fig. 2, shown above, a heat exchange apparatus arranged in pairs of side-by-side modules, symmetrical around a center plane as shown in fig. 2, each module having separate and symmetrical fans (100), dampers (42) and heat exchangers (20).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the modified Kopko with the multiple symmetrical modules as taught by Benz, duplicating the modified system of Kopko, in order to increase the cooling performance of the system by duplicating the structure of the system and to allow for easier maintenance by the duplication of parts and constructions so that maintenance techniques and spare parts are usable for either of the subassemblies as needed and further because the mere duplication of the working parts of a system has been held to be a matter of routine skill in the art.  See 2144.04 Legal Precedent as Source of Supporting Rationale section VI. B. Duplication of parts and In re Harza, 274 F.2d 669, 124 USPQ 378.

Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 6 of the reply that the amended title and abstract overcome the objections thereto set forth in the Non-Final Rejection of 11 January 2022.
In response, examiner agrees and these objections are withdrawn.

Applicant argues on pg. 6 of the reply that reference numeral F1 represents airflow generally in the figures rather than any specific flow (such as a flow into or out of the chiller).
In response, examiner withdraws the objection to the figures based on the multiple use of this numeral.

Applicant argues on pp. 6-7 of the reply that the rejection of claim 2 under 35 U.S.C. 112(a) based on the interpretation of “control unit” under 35 U.S.C. 112(f) is improper, arguing particularly that:
As noted in MPEP § 2181, the proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means-(or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.
In response, examiner disagrees.  The cited portion of MPEP 2181 deals with definiteness which is relevant only to rejections under 35 U.S.C. 112(b), not 112(a) which pertains to the written description requirement.  As the specification does not include any written description of the structure which applicant considers to be the invention with regard to this “control unit”, only teaching the functions that a device must perform, the claim is not found to comply with the written description requirement and the rejection of claim 2 under 35 U.S.C. 112(a) is maintained.
With regard to definiteness and to the rejection of the same claim under 35 U.S.C. 112(b), applicant alleges that “one skilled in the art would understand that the ‘control unit’ in the specification is a controller, which is common among a myriad of equipment”.
In response, examiner disagrees.  The “control unit” of the present invention is defined only by its ability to operate the chiller in mechanical or free cooling configurations.  There exists within the art a number of devices capable of such operation, including simple electronic thermostats, more advanced programmable or networked thermostats, a dedicated digital chiller controller integrated with the chiller itself, a controller connected to the chiller but embodied as part of a larger HVAC installation, or even mobile equipment communicating with the chiller from a remote location.  Given this range of structure and the fact that all of them (and others not enumerated here) fall within the scope of the claims as presented, one of ordinary skill in the art would not definitely recognize a specific structure as embodying the control unit of the present invention and the claim thus stands rejected under 35 U.S.C. 112(b).
It is suggested that the word “controller” be used in place of “control unit” in claim 2 to avoid interpretation under 35 U.S.C. 112(f) by removing the combination of functional language and the generic placeholder term “unit”. Removing such interpretation would preclude the rejections under 35 U.S.C. 112(a) and (b) arising therefrom in future amendments to the claims.

Applicant argues on pp. 7-8 of the reply that claim 1 as amended overcomes the rejection thereof as being obvious over Kopko and Aaron set forth previously by the addition of the limitations regarding the prevention of vertical airflow and the lateral placement of the free cooling heat exchanger(s).
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Jing is relied upon to teach the newly added limitations in combination with Kopko and Aaron.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        5 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763